Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1 and 4-13 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a transmitting apparatus that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, the transmitting apparatus including: processing units each associated with one transmission layer of the plurality of transmission layers, the processing units being equal in number to the transmission layers. Each of the processing units includes: a reference signal generation unit to  generate a reference signal to be used by the terminal in demodulation processing on a received signal; and an information processing unit to determine an arrangement of the resource block in which to transmit the reference signal to the terminal, on a basis of at least one of a state of a channel between the transmitting apparatus and the terminal or information on the resource block to be used in transmission of the reference signal in an adjacent  cell.
Prior arts were found for the independent claims as follows:
Shaohua Li et al. (US 2019/0173547 A1)
Aaron Callard (US 2011/0307611 A1)
 	Li discloses a network node for a wireless communication network, the network node being adapted for transmitting reference signaling utilizing an antenna array, the network node further being adapted for transmitting the reference signaling in a pattern, the pattern being determined based on a beamforming state for transmitting the reference signaling and/or based on a beam reception state.
 	Callard discloses method of determining if at least one user device will decode a further resource element using the reference element of at least one of the resource elements of the first group of resource elements.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 12-13 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A transmitting apparatus that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, the transmitting apparatus comprising: 
processors each associated with one transmission layer of the plurality of transmission layers, the processors being equal in number to the transmission layers, 
each of the processors comprising: 
a reference signal generator to generate a reference signal to be used by the terminal in demodulation processing on a received signal; and 
an information processor to determine, for each cell, the resource block in which to transmit the reference signal to the terminal and the resource block in which to transmit no 
the information processor selects an arrangement of the resource block to be used in transmission of the reference signal from among a plurality of predetermined arrangements, and 
the plurality of predetermined arrangements include a plurality of arrangements different in density of the resource block to be used in transmission of the reference signal in a scheduling unit that is a unit in which to allocate the resource block.
 	Claim 12:
 	A control circuit for controlling a transmitting apparatus that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, and that comprises processors each associated with one transmission layer of the plurality of transmission layers, the processors being equal in number to the transmission layers, the control circuit causing the transmitting apparatus to perform: 
generating a reference signal to be used by the terminal in demodulation processing on a received signal;  
determining, for each cell, the resource block in which to transmit the reference signal to the terminal and the resource block in which to transmit no reference signal to the terminal, on a basis of at least one of a state of a channel between the transmitting apparatus and the terminal or information on the resource block to be used in transmission of the reference signal in an adjacent cell; and 
selecting an arrangement of the resource block to be used in transmission of the reference signal from among a plurality of predetermined arrangements, wherein 

	Claim 13:
 	A non-transitory computer-readable recording medium storing therein a program for controlling a transmitting apparatus that allocates, to one terminal, at least one of a plurality of transmission layers and allocates at least one resource block that is a minimum allocation unit of a communication resource in each transmission layer, to transmit a signal to the terminal, and that comprises processors each associated with one transmission layer of the plurality of transmission layers, the processors being equal in number to the transmission layers, the program causing the transmitting apparatus to perform: 
generating a reference signal to be used by the terminal in demodulation processing on a received signal; 
determining, for each cell, the resource block in which to transmit the reference signal to the terminal and the resource block in which to transmit no reference signal to the terminal, on a basis of at least one of a state of a channel between the transmitting apparatus and the terminal or information on the resource block to be used in transmission of the reference signal in an adjacent cell; and 
selecting an arrangement of the resource block to be used in transmission of the reference signal from among a plurality of predetermined arrangements, wherein 
the plurality of predetermined arrangements include a plurality of arrangements different in density of the resource block to be used in transmission of the reference signal in a scheduling unit that is a unit in which to allocate the resource block.
	

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412